COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Simmie James Colson III v. The State of Texas

Appellate case number:    01-14-01020-CR

Trial court case number: 999804

Trial court:              185th District Court of Harris County

Date motion filed:        January 8, 2016

Party filing motion:      Simmie James Colson III

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                         Acting individually            Acting for the Court

Panel consists of: Justices Higley, Huddle, and Lloyd


Date: January 28, 2016